UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



NOLAN MCKENZIE,

       Plaintiff,
               v.                                         Civil Action No. 13-458 (JEB)
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF
KANSAS, et al.,

       Defendants.


                          MEMORANDUM OPINION AND ORDER

       Pro se Plaintiff Nolan McKenzie has filed a 60-page Complaint that also appends another

77 pages of pleadings from other lawsuits he has previously filed here and in Kansas, where he

lives. The suit, which names approximately 45 Defendants – many of them judges and courts in

Kansas – makes no sense whatsoever. Plaintiff first alleges that his case “arose from a claim of

Federal and State judges fixing the defense attorneys’ lawsuits against Plaintiff’s unquestionable

case winnings.” Compl. at ECF p. 9. There are also numerous opaque references to documents

being destroyed by a copying center. See, e.g., id. at ECF pp. 25, 30. He “demands judgment

damages in excess of $25.8 billion for defendants’ damages against Plaintiff’s justice,

democracy, citizens, U.S. Constitutional rights, to live within a neighborhood adequately and

socially collectively moral [sic].” Id. at ECF p. 10.

        “Over the years this Court has repeatedly held that the federal courts are without power

to entertain claims otherwise within their jurisdiction if they are so attenuated and unsubstantial

as to be absolutely devoid of merit, wholly insubstantial, obviously frivolous, plainly

unsubstantial, or no longer open to discussion.” Hagans v. Lavine, 415 U.S. 528, 536 (1974)
(citations and internal quotations omitted); see also Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir.

1994) (courts may dismiss claims that are “essentially fictitious” – for example, where they

suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or

mind”) (citations and internal quotation marks omitted). This is precisely what the Complaint

alleges here.

        The Court is mindful that complaints filed by pro se litigants are “held to less stringent

standards than those applied to formal pleadings drafted by lawyers.” Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed Plaintiff=s Complaint, the Court concludes that the

factual contentions that are identifiable are baseless and wholly incredible.

        The Court, nonetheless, will permit Plaintiff an opportunity to file an Amended

Complaint that, according to the rules, contains “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Plaintiff is forewarned that

if he fails to do so, the Court will dismiss the case.

        The Court, therefore, ORDERS that Plaintiff may file an Amended Complaint on or

before June 11, 2013; failure to do so will result in dismissal.



                                                         /s/ James E. Boasberg
                                                         JAMES E. BOASBERG
                                                         United States District Judge
Date: May 21, 2013




                                                   2